/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 2, 2014

                                       No. 04-14-00351-CV

                            Joshua M. HINSON and Louise Hinson,
                                         Appellants

                                                 v.

                          Don LEESEBURG and Carla M. Leeseburg,
                                      Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-16610
                       Honorable Solomon Casseb, III, Judge Presiding

                                          ORDER
        In this restricted appeal, we abated the appeal until August 29, 2014, to allow the parties
to reach a settlement. See Transport Ins. Co. v. Faircloth, 898 S.W.2d 269, 280 (Tex. 1995)
(public policy favors settlements). We ordered Appellants to file a response by that date.
      On August 28, 2014, Appellants advised the court the parties have agreed to mediation on
September 26, 2014, and moved this court to extend the deadline to file Appellants’ brief.
       Appellants’ motion is GRANTED. We ORDER Appellants to file in this court not later
than September 29, 2014, (1) a motion to dismiss the appeal or (2) a motion to reinstate the
appeal on the court’s docket so the appeal may proceed.
       If the parties fail to settle, Appellants’ brief will be due on October 27, 2014.
       All other appellate deadlines remain SUSPENDED pending further order of this court.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court